respondents' motion to dismiss.' Appellant's NRCP 60(b) motion failed,
                   however, to provide any argument or additional factual allegations that
                   could have served as a basis for meeting the $10,000 jurisdictional
                   threshold. 2 Consequently, the district court was within its discretion to
                   deny appellant's NRCP 60(b) motion, and we therefore
                                  ORDER the judgment of the district court AFFIRMED.




                                                                                                   J.
                                                                              Hardesty



                                                                              Parraguirr


                                                                                                   J.



                   cc: Hon. Valorie J. Vega, District Judge
                        Francis James Johnson
                        Attorney General/Carson City
                        Eighth District Court Clerk




                         'Appellant acknowledges that he received a copy of respondents'
                   motion to dismiss and that he did not file a written opposition to the
                   motion.
                         2   Appellant's proper person appeal statement likewise fails to do so.

  SUPREME COURT
         OF
      NEVADA
                                                                          2
 (0) 1947A


16111WEEMMEMIIIIFIENMENINSII                       .,..,31,7744f5111A7,